John F. Stroud, Justice, dissenting. I respectfully disagree with the finding of the majority that the giving of actual notice of the assignment of a mechanics’ lien on August 17, 1977, was untimely and void for a lien actually assigned on February 12, 1977. If the legislature had intended a time limitation, I believe it would appear in Ark. Stat. Ann. § 51-626 (Repl. 1971). The statute indicates the only limitations to be that it “shall not be enforced” until the actual notice is given and indicates the purpose is “to protect himself.” Appellant here had notice prior to the enforcement of the lien and has shown no prejudice to the lapse of six months and five days. The facts are undisputed that the assignment was merely from the company to the president and owner of the company and there was no action appellee could possibly have taken to protect himself if he had been given actual notice on the day of assignment. I would affirm the judgment of the trial court. Fogleman, C.J., and Holt, J., join in this dissent.